Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	The Office Action is in response to an AFCP communication made on 04/05/2021.
	Claims 1, 3, 14-16 and 21 are pending in this Office Action.
Claims 1, 14 and 15 are amended.
Claims 2, 4-13 and 17-20 are cancelled.

Applicant’s approved Examiner amendments of claims, as presented below, overcome the 35 USC 112 rejection and additionally resolve concerns in Examiner Comments provided in Final Rejection, mailed 02/05/2021. Therefore the rejections been withdrawn.  Please see reasons of allowance below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview, interview record attached, with Daniel Mitchell (Reg. 75,226) on 04/08/2021.
The application has been amended as follows (please note these amendments were presented in the AFCP response, 04/05/2021, and are being entered with an additional amendment in view of minor antecedent issues):


Listing of Claims:

accessing, using a processor system, a plurality of records, wherein each of the plurality of records identify an interest in the object  obtaining, using [[a]] the processor system, a visual image of the object of a celestial nature, wherein the visual image was obtained by the user device; determining, using the processor system, a location of the object depicted in the visual image; from the plurality of friends that is interested in the object plurality of records; a current location of the at least one interested friend based on their user device; AMENDMENT AND RESPONSE TO OFFICE ACTION Dated 02/05/2021Page 3 of 10 Serial Number: 15/195,295Docket No.: POU920160014US1 determining, using the processor system, if the object depicted in the visual image is visible by the at least one interested friend at a predetermined time from the current location of wherein the visibility of the object at the current location current location transmitting, using the processor system, a notification to the at least one interested friend transmitted current location wherein the notification indicates a time when the object is visible at the current location and user device to locate the object, and the notification includes orientation information of the user device used to obtain the visual image of the object, the user device having a camera, coupled to the processing system, information is provided using at least one of a compass or an inertial reference system of the user device used to obtain the visual image of the object to help the at least one interested friend on how to manipulate their user device to locate the object; and responsive to transmission of the notification to the at least one interested friend of the object depicted in the visual image.  

2. (Canceled)  

3. (Original) The computer-implemented method of claim 1 wherein the notification of the object depicted in the visual image includes the location of the object.  

4. (Canceled)  
5. - 8. (Canceled)  
9. (Canceled)  
10. (Canceled)  
11. (Canceled)  
12. (Canceled)  
13. (Canceled)  

14. (Currently Amended) The system of claim [[9]]21 wherein the friend is provided directions to the object for viewing.  

15. (Currently Amended) A computer program product for recommending the viewing of an object, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions readable by a processing circuit to cause the processing circuit to perform a method comprising: accessing, using a processor system, a plurality of records, wherein each of the records identify an interest in the object and a last known location of a plurality of friends, wherein the last known location of the plurality of friends is identified based on a user device, corresponding to the plurality of friends, having a GPS system; obtaining, using a processor system, a visual image of an object of a celestial nature, wherein the visual image was obtained by the user device; determining, using a processor system, the location of the object depicted in the visual image; AMENDMENT AND RESPONSE TO OFFICE ACTION Dated 02/05/2021Page 5 of 10 Serial Number: 15/195,295Docket No.: POU920160014US1 identifying from the plurality of friends that is interested in the object plurality of records; determining, using the processor system, a current location of the at least one interested friend based on their user device; determining, using the processor system, if the object depicted in the visual image is current location wherein the visibility of the object at the current location current locationtransmitting, using the processor system, a notification to an the at least one interested friend-of transmitted current location wherein the notification indicates a time when the object is visible at the current location and user device to locate the object, and the notification includes orientation information of the user device used to obtain of the object, wherein the orientation information is provided using at least one of a compass or an inertial reference system of AMENDMENT AND RESPONSE TO OFFICE ACTION Dated 02/05/2021Page 6 of 10 Serial Number: 15/195,295Docket No.: POU920160014US1 the user device used to obtain the visual image of the object to help the at least one interested friend on how to manipulate their user device to locate the object; and responsive to determining the object depicted in the visual image is not visible based on the weather report, inhibiting the transmission of the notification to the at least one interested friend of the object depicted in the visual image.  

16. (Original) The computer program product of claim 15 wherein the notification of the object depicted in the visual image includes the location of the object.  

17. - 20. (Canceled)  
  
21. (New) A system for recommending viewing of an object, the system comprising: a user device having a GPS system; a memory; and a processor system communicatively coupled to the memory; wherein the memory is configured to store a plurality of records, wherein each of the plurality of records identify an interest in the object and a last known location of a plurality of friends, wherein the last known location of the plurality of friends is identified based on the 

Allowable Subject Matter
Claims 1, 3, 14-16 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 11/30/2020 and 04/05/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1, 3, 14-16 and 21 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/Emad Siddiqi/Examiner, Art Unit 2458 

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458